—Judgment unanimously reversed on the law and new trial granted. Memorandum: Supreme Court erred in denying defendant’s request for a charge on the defense of justification (see, Penal Law § 35.15 [1]). A reasonable view of the evidence, considered in the light most favorable to defendant, supports that defense (see, People v Padgett, 60 NY2d 142, 145-146; People v Steele, 26 NY2d 526, 528-529). The testimony of defendant that the wound to the victim’s chin was the unintended result of the struggle over the broken plate does not defeat his entitlement to a justifica*927tion charge (see, People v McManus, 67 NY2d 541, 547; People v Padgett, supra, at 146). Based upon defendant’s version of the incident, the jury could have reasonably found that the victim was the initial aggressor and that the actions of defendant in defending himself were justified, even though the resulting injury was unintended (see, People v Magliato, 68 NY2d 24, 28-29; People v Khan, 68 NY2d 921, 922; People v Badillo, 218 AD2d 811; People v Jeffries, 166 AD2d 665, lv denied 77 NY2d 962; People v Suarez, 148 AD2d 367). (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J. — Assault, 2nd Degree.) Present — Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.